Citation Nr: 1044410	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  06-38 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from April 
10, 1962 to July 27, 1962.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The Veteran had a hearing before the Board in August 
2008 and the transcript is of record.

The case was brought before the Board in November 2008 and again 
in August 2009, at which times the claim was remanded to allow 
the Agency of Original Jurisdiction (AOJ) to further assist the 
Veteran in the development of his claim, to include affording him 
a VA examination. The requested development having been 
completed, the case is once again before the Board for appellate 
consideration of the issue on appeal.  


FINDING OF FACT

The Veteran's psychiatric diagnoses, to include depressive 
disorder and anxiety disorder, are not due to any incident of his 
military service.


CONCLUSION OF LAW

The Veteran's psychiatric disorder, to include depression, was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, and 5107 (West 2002); 38 C.F.R. §§ 3.303 and 
3.304 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to 
the Veteran in May 2005 and October 2009.  The letters advised 
the Veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for obtaining 
specified different types of evidence. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The 
2009 letter also informed the Veteran of how disability ratings 
and effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
As will be explained more thoroughly below, the Veteran's service 
treatment records are largely unavailable due to a fire-related 
incident.  Attempts to obtain service treatment records from 
other sources were unsuccessful.  The Board concludes the RO 
fully exhausted all possible sources of obtaining or salvaging 
any of the Veteran's service treatment records and any further 
attempts would be fruitless.

Social Security Administration (SSA) disability records and 
private medical records identified by the Veteran have been 
obtained, to the extent possible.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The RO provided the Veteran appropriate VA examinations in 2009 
and 2010.  These examinations are adequate because they are based 
on a thorough examination, a description of the Veteran's 
pertinent medical history, a complete review of the claims folder 
and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-
25 (2007) (holding an examination is considered adequate when it 
is based on consideration of the appellant's prior medical 
history and examinations and also describes the disability in 
sufficient detail so that the Board's evaluation of the 
disability will be a fully informed one).  Further examination or 
opinion is not needed because, at a minimum, there is no 
persuasive and competent evidence that the claimed condition may 
be associated with the Veteran's military service.  This is 
discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  Therefore, the Board may proceed to consider the 
merits of the claim.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

In the absence of a presumption, in order to prevail on the issue 
of service connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet. App. 341, 346 (1999).

The Veteran's contentions his psychiatric disorder, to include 
depression, began while he was in the military.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to discuss his current pain and other experienced symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence).
 
The Board also notes at the outset that the Veteran's service 
treatment records for his brief military service could not be 
obtained due to a fire-related incident.  Attempts to rebuild the 
file from other sources were unsuccessful.  

Where "service medical records are presumed destroyed . . . the 
BVA's [Board's] obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-doubt is 
heightened." O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision all of 
the evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  Further, there is no adverse 
presumption of service connection as a result of the loss of 
these records.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 
2006).  There is, however, an expanded duty to assist the Veteran 
in obtaining evidence from alternate or collateral sources.  Id.  

Due to the unavailability of service treatment records, it 
remains unclear the reasoning behind the Veteran's brief military 
service.  While the Board considered the Veteran's statements to 
fill in the gaps, the Veteran proved to be a poor historian.  
Credibility is an adjudicative, not a medical determination.  The 
Board has "the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Brown, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent 
characteristics" of the Veteran's statements are inconsistent.  

The Veteran claims at times he was given a hardship discharge 
from the military because of a family situation.  His mother was 
ill and he had to take care of his siblings.  See, VA outpatient 
treatment records February 2001 to June 2001.  At other times, 
however, he claims his discharge from the military was due to 
depression and learning that his father had cancer.  See, e.g. 
BVA Hearing Transcript August 2008.  

At times, the Veteran contends he received psychiatric treatment 
in 1962 while on active duty.  See VA examination report dated 
January 2009.  At other times, however, he claims he never sought 
psychiatric treatment prior to 1999.  See Private Psychiatric 
Evaluation dated July 1999.  

The claims folder does not contain any treatment records for 
psychiatric complaints or diagnoses prior to 1999.  Indeed, the 
Veteran first sought treatment with a private psychiatrist in 
July 1999 and denied any prior psychiatric treatment.  In 2001, 
the Veteran requested to see a psychiatrist about his "nerves" 
at a VA medical center and indicated he had seen someone two 
years prior.  In contrast, records from 2003 to 2010, the Veteran 
claims he sought psychiatric treatment in 1962 while in the Air 
Force.  See, e.g. November 2003 SSA Disability Psychiatric 
Evaluation.  There is no objective evidence corroborating any 
psychiatric treatment prior to July 1999.

From 1999 to 2003, VA and private treatment records indicate the 
Veteran's complaints of depression center around financial 
problems occurring at the time.  These records indicate a 
timeline where the Veteran's symptoms of depression began after 
his divorce from his wife in 1977 due to her infidelity, with an 
increase in symptoms in 1995 after the Veteran's heart attack.  
Thereafter, the Veteran indicated he could not work as much as 
before and his self-owned business suffered.  He attempted to 
save his business with "creative financing."  Ultimately, his 
company closed in October 2000 and he ended up serving time in 
jail for fraudulent banking practices from May 2002 to 2003.  
These medical records from 1999 to 2003 link the Veteran's 
psychiatric disorders, to include major depression, dysthymic 
disorder and anxiety disorder, to situational stresses unrelated 
to his military service, mainly financial stress.  These 
conclusions are primarily based on the Veteran's self-reported 
history.  The Board notes one VA outpatient treatment record 
dated July 2001 indicates the Veteran feels he may have had 
depression on and off since he was a child due to poverty, but 
his symptoms significantly worsened in 1995 following his heart 
attack.

In contrast, starting in 2003, VA outpatient treatment records 
and private psychiatric evaluations begin to reveal conflicting 
self-reported history by the Veteran.  The Veteran was afforded a 
Social Security Administration (SSA) disability psychiatric 
evaluation in November 2003.  The Veteran indicated at that time 
that he was in the Army for three months in 1962 and was 
discharged due to depression and because he could not handle the 
stress of being in a position of authority.  The Board notes NPRC 
research indicates the Veteran was honorably discharged from the 
Air Force.  There is no mention of a medical discharge.  VA 
outpatient treatment records from 2004 to 2010 similarly indicate 
the Veteran now reports he was discharged from the military due 
to depression.

The Veteran testified before the Board in August 2008 where he 
indicated he sought psychiatric treatment in the military, 
initially related to a skin condition, and was ultimately 
discharged due to depression and his father having cancer. 

The Veteran was afforded a VA examination in January 2009 when he 
claimed that many military stressors were responsible for his 
psychiatric disorder, to include his "stressful job position in 
which he had to assign soldiers with ranks superior to his to 
perform menial tasks," being wrongly charged with an Article 15 
for being AWOL although he was allegedly under the care of a 
physician and his experiencing the suicide of a soldier whom he 
was supposed to be "keeping an eye on."  The examiner noted 
that these military stressors and the details of the Veteran's 
separation lacked corroborative information and, therefore, the 
examiner could not provide a definitive opinion regarding the 
etiology of the Veteran's diagnosed psychiatric disorder(s) 
without resorting to speculation.  The examiner diagnosed the 
Veteran with major depressive disorder and anxiety disorder 
noting the Veteran had poor coping skills with regard to multiple 
financial and familial problems that occurred in his life.  

The Veteran was afforded another VA examination in December 2009 
at which time he reported that he was prescribed a sleep agent in 
1975 during his military service, a medication identified as 
Librium.  The examiner noted that Librium is a very old 
anxiolytic, which might have been employed to address depression 
in the year 1975 and, therefore, the examiner opined that his 
mood symptoms more likely than not resulted from his military 
service.  Clearly, the examiner's opinion is based on inaccurate 
factual premises.  For one, the Veteran was not in the military 
in 1975 and in fact had been discharged from the military over a 
decade prior.

The examiner provided an addendum in March 2010 indicating that 
the Veteran's timeline was inconsistent with the claims folder 
and, in light of the discrepancy, the brief period of active 
duty, and a lack of confirmatory evidence, "the examiner cannot 
resolve the issue without resort to mere speculation."  

Because of the Veteran's inconsistent statements, the lack of 
corroborating objective evidence and medical evidence cutting 
against the Veteran's allegations of in-service stressful events 
and psychiatric treatment, the Board gives greater credence and 
weight to the contemporaneous medical records filed in this 
matter.  

The Board finds the Veteran's earlier private and VA psychiatric 
treatment from 1999 to 2003 most persuasive of the likely 
etiology of his current diagnoses.  These records consistently 
indicate stressors such as divorce, loss of business, financial 
stress and legal troubles with later incarceration as reasons for 
the Veteran's mental decline.  These records are completely 
silent as to any claimed military stressors or in-service 
psychiatric treatment.  Indeed, the Veteran at that time denied 
ever seeking psychiatric treatment prior to 1999.

Both the 2009 and 2010 VA examiners declined linking the 
Veteran's psychiatric diagnoses to any incident of his military 
service due to the lack of corroborating evidence and in light of 
the brief period of active duty. 

Although the Veteran later changed his story as to the origin of 
his psychiatric diagnoses, his inconsistent statements throughout 
time ultimately render his lay testimony simply not credible.  

In short, notwithstanding the Veteran's inconsistent statements 
throughout time, the medical evidence documents the Veteran first 
sought psychiatric treatment in 1999, over three decades after 
service.  At that time, the Veteran denied ever seeking 
psychiatric treatment prior to 1999 and his complaints of 
depression were based mainly on financial, legal and familial 
stresses, unrelated to his military service.  The Veteran was 
diagnosed with depressive disorder and anxiety disorder through 
the years, mainly related to poor coping skills with his 
financial, legal, and familial troubles.  It was not until 2003, 
nearly four decades after service that the Veteran ever indicated 
that his depression could be related to his military service. 

In light of the medical evidence described above, the Board finds 
that service connection is not warranted.  Direct service 
connection requires a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
see also, Hickson, supra.  The most probative evidence of record 
is against such a finding in this case.  In light of the 
foregoing, the Board finds that the preponderance of the evidence 
is against the claim, and the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression, is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


